Citation Nr: 0533008	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  04-26 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service in from June 1959 to July 1962 
and April 1963 to April 1966.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  


REMAND

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that VA 
must analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols under these guidelines.  
See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  

The applicable section of M21-1 notes that some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, and military equipment.  High exposure to 
respirable asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers, and this is 
significant considering that, during World War II, U.S. Navy 
veterans were exposed to chrysotile, amosite, and crocidolite 
that were used extensively in military ship construction.  
Furthermore, it was revealed that many of these shipyard 
workers had only recently come to medical attention because 
the latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  M21-1 (M21-1), Part VI, § 7.21 
b.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  M21-1 (M21-1), Part VI, § 7.21; DVB 
Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

In this case, the Board finds that the RO needs to obtain 
pertinent information on the veteran's post-service 
employment and provide a VA medical examination and medical 
opinion.  The record indicates that the veteran was diagnosed 
with asbestosis in February 1995.  A July 2003 Asbestos 
Evaluation Summary from a private practitioner indicates that 
the veteran's asbestosis is a result of his history of 
exposure to asbestos from his work in the military or his 
post-service employment.  

In this case, the veteran claims that he was exposed to 
asbestos during his active duty.  The veteran also appears to 
claim he was exposed, after service, to asbestos while 
working as a welder. 

The RO attempted to obtain the veteran's private medical 
records from the veteran's private practitioners.  Three of 
the veteran's doctors did not send records to VA.  The 
requests sent to Dr. "A. A.," M.D. and Dr. "D.D.," M.D. 
were returned by the post office due to incorrect addresses.  
As part of VA's duty to assist, if a letter is returned to VA 
because of an incorrect address, VA must contact the veteran 
to obtain the correct address.  After the RO sends the 
follow-up letter to the veteran, it is the veteran's 
responsibility to provide a correct address for his doctor.  
38 C.F.R. § 3.159(c)(1)(i) (2005).  

The RO did not send the veteran a letter requesting correct 
addresses for Drs. A.A. and D.D.  Dr. "C.B.," M.D. did not 
respond to the letter sent by the RO.  Under VA's duty to 
assist the veteran in obtaining private medical records, if a 
private doctor does not respond to a letter, a follow-up 
request must be sent to the doctor.  38 C.F.R. § 3.159(c)(1) 
(2005).  The RO did not send Dr. C.B. a follow-up request.  

The information of record indicates that the veteran may be 
involved in a private legal action regarding occupational 
asbestos exposure.  If the veteran is (or was) involved in 
such a lawsuit, in the opinion of the Board, it would be 
useful if all pertinent documents pertaining to that lawsuit 
were associated with the claims file.  On remand, the veteran 
should be asked if he filed a lawsuit to see if there is 
additional information that might pertain to his claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions.  
VA will notify the veteran if further action is required on 
his part.

1.  The RO should send a follow-up letter 
to the veteran to inform him that the 
requests sent to Drs. A.A. and D.D. were 
returned with incorrect addresses.  The 
RO should also send a follow-up records 
request to Dr. C. B.  The veteran should 
be asked for the correct address.   

2.  The RO should ask the veteran if he 
is involved in a private lawsuit against 
a post-service employer for occupational 
asbestos exposure.  If the veteran is (or 
was) involved in a private lawsuit, even 
if he did not prevail in the claim, the 
RO should request that the veteran submit 
to VA copies of all documents related to 
the lawsuit, including briefings, 
pleadings, and medical records not 
previously supplied by the veteran's 
attorney.  

3.  The RO should refer the veteran's 
claims file to an appropriately qualified 
physician and provide the veteran with a 
VA medical examination opinion as to the 
likelihood, i.e., whether it is at least 
as likely as not, that the veteran's 
current asbestosis is etiologically 
related to his military service June 1959 
to July 1962 and April 1963 to April 
1966. .  

After reviewing the veteran's service and 
post-service medical records, his post-
service employment history (to include 
any possible asbestos exposure), and 
other relevant evidence of record, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's asbestosis is a result 
of his active military service.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

